Citation Nr: 0301671	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension.

2.  Entitlement to service connection for hemorrhoids and 
fissure in ano.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel




INTRODUCTION

The appellant has verified active military service from June 
1964 to June 1966, with additional unverified periods of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO; and all reasonable efforts to assist the 
appellant in obtaining evidence to substantiate his claim 
have been made.

2.  Hypertensive cardiovascular heart disease was first 
clinically shown in 1995.

3.  There is no competent evidence of record of a nexus, or 
link, between any current hemorrhoid condition or disability 
of the genitourinary system and any incident of the 
appellant's military service. 


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular heart disease was not 
incurred in or aggravated by military service, nor may it be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A chronic disability of the genitourinary system was not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 C.F.R. § 5100 et seq. (West 
Supp. 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) on Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well-grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

The Board finds that VA has provided the appellant with 
proper notice of the type of evidence, medical and otherwise, 
necessary in order to complete his claims for service 
connection.  The appellant has also been notified of the 
evidence he should obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the appellant was initially provided notice of the 
type of evidence required to establish a "well-grounded" 
claim, which is no longer a valid basis for establishing 
service connection, see VCAA supra.  Nonetheless, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  The 
record reflects that the appellant was advised by letter 
dated in March 2001 regarding the change in law.  The RO 
thereafter readjudicated the issues on appeal pursuant to the 
VCAA in April 2002.

Following a review of the record, the Board finds that the RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, to include 
VA and private treatment records identified by the appellant.  
There is no indication in the record, nor has the appellant 
identified any other potential sources of relevant medical 
evidence in support of his claims.  Therefore, the Board is 
satisfied that VA has met the notification and duty to assist 
requirements of VCAA. 

Entitlement to Service Connection

The basic statutory and regulatory criteria applicable in 
this case provide that service connection may be granted for 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
and arteriosclerosis or cardiovascular-renal disease 
(including hypertension) becomes manifest to a compensable 
degree within one year of service, it shall be presumed that 
the disease was incurred in service even though there is no 
evidence of its presence at that time.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Under 38 C.F.R. § 3.309, the term 
"cardiovascular-renal disease" applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and since hypertension is an early 
symptom long preceding the development of those diseases in 
their more obvious forms, a disabling hypertension within the 
1-year period will be given the same benefit of service 
connection as any of the chronic diseases listed.   

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court of Appeals for Veterans Claims (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.

A.  Heart Disease and Hypertension

Service medical records are negative for any complaints, 
treatment, or diagnosis of cardiovascular disease.  

Examination upon separation from service, in June 1966, was 
negative for any clinical findings or diagnosis of 
cardiovascular pathology or hypertension.  A blood pressure 
reading of 90/56 was recorded at that time. 

An October 1991 electrocardiogram revealed normal sinus 
rhythm.  A blood pressure reading of 133/80 was recorded at 
that time.

A private medical examination report dated in August 1992 
noted the appellant reported complaints of chest pain.  A 
blood pressure reading of 134/80 was noted.  Physical 
examination was unremarkable for any clinical findings of the 
cardiovascular system.  It was noted that earlier (May 1992) 
x-ray studies of the chest revealed no abnormality or defect.  
An assessment of non-cardiac chest pain was noted.

An August 1993 Social Security Administration decision 
awarded the appellant disability benefits based upon 
disabling conditions identified as back disability and 
effects of musculoskeletal connective tissue injuries. 

An April 1995 VA outpatient clinical report notes the 
appellant was evaluated with borderline hypertension and that 
follow-up care would be scheduled.  A blood pressure reading 
of 160/100 was noted.  The remainder of the outpatient 
treatment records, dated through 2000, document treatment the 
appellant received for evaluation and blood pressure control.  
These records show that mild hypertension was revealed on 
electrocardiogram (EKG), and that the appellant was 
maintained on a course of prescribed medication.  A 
diagnostic impression of hypertensive cardiovascular heart 
disease was indicated.  It was noted that the appellant 
reported a history of heart flutters for years. 

In this case, service records are negative for any findings 
of hypertension or cardiovascular pathology.  The record 
shows that at the time of his separation from service, the 
appellant was evaluated to be without defect or abnormality 
of the heart or cardiovascular system.  Further, there is no 
indication of record that hypertension or cardiovascular 
disease was found within the one year period following the 
appellant's separation from service.

The appellant has maintained that his current hypertensive 
condition had its onset during service.  However, in this 
case, there is no indication that any current cardiovascular 
disorder, to include hypertension, is of service origin.  In 
this context, the record shows that it was not until 1995, 
decades after his release from service, that the appellant 
was diagnosed with hypertension.

This represents the first competent indication of record of a 
hypertensive condition or cardiovascular disease.  Despite 
this diagnostic impression, no evidence has been presented 
which relates the appellant's current cardiovascular disorder 
to service or any incident therein.  In summary, the evidence 
of record does not demonstrate the presence of hypertension 
or cardiovascular disease either in service or within the 
one-year period following separation from service.

The Board has taken cognizance of the appellant's lay 
assertions regarding the etiology of the current hypertensive 
cardiovascular heart disease.  While the appellant is 
competent to describe the symptoms and events he experienced 
during service, he is not competent to establish an 
etiological relationship between any current cardiovascular 
disorder and his period of service.  This type of 
relationship requires medical expertise.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).  In that regard, the appellant's 
lay assertions are not competent medical evidence that a 
cardiovascular disorder was incurred in or related to service 
and, therefore, are of no probative value. 

B.  Hemorrhoids and Fissure in Ano

Service medical records show the appellant was seen in August 
1963 during a period of active duty training for complaints 
of bleeding with bowel movements.  Physical examination 
revealed fissure in ano.  

Examination upon entrance into active duty was conducted in 
June 1964.  In the Report of Medical Examination, Form 88, 
the appellant indicated his history was significant for 
hemorrhoids; this was described in the physician's summary as 
occasional external hemorrhoid, not considered disabling.  On 
physical examination, the anus and rectum were evaluated as 
normal.  Service medical records are negative for any 
complaints, treatment, or diagnosis of hemorrhoids or other 
genitourinary disorder.  Similarly, on separation examination 
in June 1966, the anus and rectum were evaluated as normal on 
examination.

A VA outpatient clinical report, dated in February 2000, 
indicates the appellant was evaluated for a one week history 
of hemorrhoids with pain, and constipation.  The report 
indicated physical examination revealed swollen and enlarged 
external hemorrhoids.  An assessment of hemorrhoids was 
indicated.   


In this case, the service medical records are negative for 
any treatment, complaints, or diagnosis regarding 
hemorrhoids.  The June 1966 separation physical examination 
report contains no reference to any disabilities of the 
genitourinary system.  Specifically, the anus and rectum were 
evaluated as normal.  The first clinical evidence of 
hemorrhoids was in 2000, decades after the appellant's 
release from service.  Furthermore, while post service 
medical records document an episode of treatment for 
hemorrhoids, there is no reference to the appellant's period 
of service or to a chronic condition.  The record on appeal 
contains no medical opinion or contemporaneous clinical 
findings following service of chronic hemorrhoids, nor 
clinical evidence linking any current condition to the 
appellant's period of military service decades earlier.

What remains decisive in this instance is that the record is 
devoid of competent medical evidence of current hemorrhoid 
condition or other genitourinary disorder that is related to 
the appellant's period of military service.  Although the 
appellant has stated that his claimed disability had its 
onset during service, the evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, without supporting medical evidence of 
a causal relationship between any current hemorrhoid 
condition or other genitourinary disorder and the appellant's 
period of active duty, service connection is not established.


ORDER

Service connection for heart disease, to include 
hypertension, and for hemorrhoids and fissure in ano is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

